DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2020 was considered by the examiner.

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. 
In regards to Applicant’s arguments, see page 4, that White discloses a control system 12 that is part of the high-pressure gas storage system 10 of the motor vehicle 30 and therefore the service device 12 is not connectable to a motor vehicle because it is a part of the vehicle, and that the service device 12 of White is not connected to the motor-vehicle-side refueling coupling part 32, the Examiner acknowledges that there are differences between the system 12 of White and the service device of the instant invention, however, disagrees that White does not disclose the limitations as claimed.  
The limitations “service device”, “service-device-side”, “motor-vehicle-side”, and “connectable”, as defined and claimed, are broad limitations and the invention of White, as interpreted by the Examiner, is determined to read on the limitations as claimed.  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The system 12 of White is interpreted as a service device connectable to a motor vehicle because, even if it is part of the vehicle, it has to be connected to it to be a part of it.  Further, there are no limitations that preclude both the service-device-side refueling coupling part and the motor-vehicle-side refueling coupling part from being part of the vehicle overall. In addition, there is no limiting language on how one can interpret a “side” of the service device for refueling and a side of the motor vehicle for refueling, nor that either coupling part has to be part of the motor-vehicle or the service-device, just that they are on their side in some manner.  Therefore, the limitations are quite broad. Since the coupling part 32 is considered a part of the vehicle refueling assembly that would connect flow to the pressure vessel 14 of 15 and is generally part of the vehicle, it is interpreted as a motor-vehicle-side refueling coupling part.  The control system 12 is shown in fig. 1 as a separate/parallel system to the motor vehicle fuel storage assembly 15, and therefore, the coupling part that would connect with 32 is interpreted as being on the service device side for refueling. 
In regards to the Applicant’s arguments, see page 5, that the controller 100 or 150 is a controller of the control system 12 which is part of the vehicle, and therefore White does not disclose a controller that is configured to send control signals to a control unit of the motor vehicle because it is the controller of the control unit of the motor vehicle, the Examiner respectfully disagrees.  Similarly to the previous argument, there are no limitations that preclude the controller from being part of the vehicle overall. Again, the fact that the controller is part of the vehicle means that it is connectable to 
In regards to Applicant’s arguments, see pages 5-7, that the claimed controller, should not be interpreted under 35 U.S.C. 112(f), the Examiner respectfully disagrees.  The limitations have been interpreted based on MPEP § 2181, subsection I. Despite the limitation not including the term “means”, the Examiner maintains that the limitation meets the three-prong test.  However, the Examiner has withdrawn the associated 112(b) rejection, since paragraph [0013] of the specification is determined to sufficiently define meaning as to the structure that performs the function (computer with software).  If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The instant office action has been made Final.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The corresponding structure of a controller is being based off of paragraph [0013].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, and 14-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by White et al. (US 2003/0233206).
White et al. disclose a service device (12, fig. 4) and method for providing a service to a motor vehicle (30, fig. 2, device provides diagnostics on vehicle fuel storage system), wherein the service is not a refueling operation of a pressure vessel system (15) of the motor vehicle which is performed at a filling station, comprising: a service-device-side refueling coupling part (part of fill system not shown but would selectively connect to 32, [0114]; note, the system 12 of White is interpreted as a service device connectable to a motor vehicle, because even if it’s part of the vehicle, it has to be connected to it to be a part of it. There is no limiting language on how one can interpret a “side” of the service device for refueling and a side of the motor vehicle for refueling, nor that either coupling part has to be part of the motor-vehicle or the service-device, just that they are on their side in some manner. Since the coupling part 32 is considered a part of the vehicle refueling assembly that would connect flow to the pressure vessel 14 of 15 and is generally part of the vehicle, it is interpreted as a motor-vehicle-side refueling coupling part) which is connectable to a motor-vehicle-side refueling coupling part (32, fig. 2; the control system 12 is shown in fig. 1 as a separate/parallel system to the motor vehicle fuel storage assembly 15, and therefore the coupling part that would connect with 32 is interpreted as being on the service device side for refueling); and a controller (100 or 150), wherein the controller is configured to send control signals (from 106, 114, or 172) to a control unit (computer, not shown, [0030],[0035]) of the motor vehicle to activate an actuator system (16, 38 inlet or 20, 42 output) of the pressure 
wherein the controller is configured to process information about a state of the pressure vessel system (temperature, pressure, damage, shock, density; [0025], [0032]);
wherein the state is a pressure, a temperature, or a filling level ([0025], [0032]);
wherein the actuator system is a shut-off valve (16, 38 for inlet or 20, 42 for output) of a pressure vessel of the pressure vessel system (15);
wherein the controller is configured to: activate the pressure vessel system such that fuel stored in the pressure vessel system is at least partially removed from the motor vehicle (183 is a bleed activation line);
wherein the controller is connectable to a diagnostic interface (in system status module 116, includes diagnostic mode switch 116B) of the motor vehicle which serves as a diagnostic interface for vehicle parameters which do not relate to the pressure vessel system (also evaluates downstream components 221);
wherein the service-device-side refueling coupling part is configured to open a non-return valve (34) of the motor-vehicle-side refueling coupling part or of the service port.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753